Citation Nr: 0519588	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  07-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome as secondary to service-connected systemic lupus 
erythematosus (SLE) with chronic fatigue, seizure disorder, 
and history of myocardial infarction, cerebral vascular 
accident and pustular skin rash with follicular plugging.

2.  Entitlement to service connection for a low back 
disability, to include on a secondary basis.

3.  Entitlement to an initial evaluation in excess of 60 
percent for systemic lupus erythematosus with chronic 
fatigue, seizure disorder and history of myocardial 
infarction, cerebrovascular accident and pustular skin rash.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1995, March 2002, and July 2002 rating 
decisions of the Detroit, Michigan Regional Office (RO).  The 
Board granted service connection for systemic lupus 
erythematosus in a May 1995 decision.  This determination was 
effectuated by the RO in a rating action dated in August 1995 
in which it granted service connection for systemic lupus 
erythematosus, and assigned a noncompensable evaluation, 
effective from July 31, 1991.

In addition, service connection was granted for history of 
myocardial infarction related to antiphospholipid syndrome 
and systemic lupus erythematosus, evaluated as 30 percent 
disabling; history of cerebrovascular accident related to 
antiphospholipid syndrome and systemic lupus erythematosus, 
evaluated as noncompensable; and pustular skin rash with 
follicular plugging related to systemic lupus erythematosus, 
evaluated as noncompensable.  Each of these evaluations was 
effective July 31, 1991.  The veteran disagreed with the 
assigned ratings.  

Based on the receipt of additional evidence, the RO, by 
rating action dated in March 2002, assigned a 60 percent 
evaluation for systemic lupus erythematosus with chronic 
fatigue, seizure disorder and history of myocardial 
infarction, cerebrovascular accident and pustular skin rash, 
effective July 31, 1991.  

The March 2002 rating decision denied service connection for 
chronic fatigue syndrome as secondary to service-connected 
disability.  The July 2002 rating decision denied service 
connection for a low back disability.  

In a March 2003 decision, the Board denied the veteran's 
claim for entitlement to service connection for chronic 
fatigue syndrome as secondary to service-connected systemic 
lupus erythematosus.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter 
referred to as the Court).  In December 2004, the Court 
issued an Order which vacated the Board's March 2003 
decision.  A copy of the Court's Order has been incorporated 
into the appellant's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The December 2004 Court decision states that the appellant 
has not been provided adequate VCAA notice with respect to 
his claim for entitlement to service connection for chronic 
fatigue syndrome as secondary to service-connected systemic 
lupus erythematosus.  The Board notes that an additional VCAA 
notice letter was issued by the RO in May 2005.  However, 
that letter did not address the issue of secondary service 
connection for chronic fatigue syndrome.  Further, that VCAA 
notice letter outlined the need to submit new and material 
evidence to reopen the claim for service connection for a low 
back disability.  However, the July 2002 rating decision 
which denied service connection for a low back disability is 
currently on appeal and is not final.  Consequently, this 
claim must be returned to the RO for issuance of the proper 
VCAA notice.

In August 2004, the Board remanded the veteran's claims for 
service connection for a low back disability, and his claim 
for an initial evaluation in excess of 60 percent for 
systemic lupus erythematosus with chronic fatigue, seizure 
disorder and history of myocardial infarction, 
cerebrovascular accident and pustular skin rash.  The Board 
instructed that additional medical evidence be obtained and 
that the veteran be provided a VA orthopedic examination.  
Less than 30 days has elapsed since the requests for 
additional evidence were issued by the RO to private medical 
providers in June 2005.  Also, although VA examinations were 
conducted in November 2004, the clinical reports of the 
examinations fail to reference the etiology of current low 
back disability.  Further, while a November 2004 clinical 
examination report noted chronic fatigue associated with the 
service-connected SLE, no finding was made as to whether or 
not the veteran has chronic fatigue syndrome due to the 
service-connected SLE.  Rather, referral was made to the 
findings on a July 1998 VA examination which held that the 
veteran did not meet the criteria for chronic fatigue 
syndrome at that time.  Additionally, the record does not 
reflect that the RO has adjudicated the service connection 
and increased rating issues on appeal with consideration of 
all additional evidence received since issuance of a 
statement of the case in October 2002.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as "the head of the Department."  38 U.S.C.A. 
§ 303 (West 1991).  Further, the Court stated that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  



Accordingly, this case is REMANDED for the following:

1.  Issue a VCAA notice letter which 
references each issue on appeal in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
must include informing the claimant of 
all information and medical or lay 
evidence that is necessary to 
substantiate his claims for service 
connection for a low back disability and 
service connection for chronic fatigue 
syndrome as secondary to service-
connected systemic lupus erythematosus 
with chronic fatigue, seizure disorder, 
and history of myocardial infarction, 
cerebral vascular accident and pustular 
skin rash with follicular plugging, as 
well as the claim for an increased rating 
for SLE.  The VCAA notice letter must 
inform the appellant of what evidence 
will be retrieved by VA, and inform the 
appellant of what evidence, if any, he is 
expected to obtain and submit.  The 
appellant must be requested to provide 
any evidence in his possession that 
pertains to the claims.  

2. The RO should ensure completion of all 
the development previously requested by 
the Board in its August 2004 remand, to 
include obtaining the veteran's medical 
records and conducting a VA orthopedic 
examination to determine the nature and 
etiology of any low back disability 
and/or chronic fatigue syndrome present.  
The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not (a 50 
percent probability or greater) that any 
current chronic fatigue syndrome, and/or 
back disability, is related to service or 
the veteran's service-connected systemic 
lupus erythematosus.  All necessary tests 
should be performed.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner(s) in 
conjunction with the examination(s).

3.  When the above actions have been 
completed, the RO should readjudicate the 
appellant's claims.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and his representative should be provided 
a supplemental statement of the case 
which considers all evidence submitted 
since the October 2002 statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.   

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




